Citation Nr: 1026127	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-10 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of service connection for 
residuals of removal of fibroadenoma of the left breast.

2.  Entitlement to an effective date earlier than April 11, 2006, 
for the grant of service connection for residuals of removal of 
fibroadenoma of the left breast.

3.  Entitlement to an evaluation higher than 20 percent for 
status post repair of torn lateral meniscus and anterior cruciate 
ligament of the left knee, with instability.

4.  Entitlement to an evaluation higher than 10 percent for 
degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that 
continued ratings of 10 percent and 20 percent respectively for 
the Veteran's service-connected left knee degenerative joint 
disease and left knee torn lateral meniscus with instability.

Also on appeal is a March 2007 rating decision by the Pittsburgh, 
Pennsylvania RO that granted service connection for residuals of 
a fibroadenoma of the left breast effective from April 11, 2006.  
During the course of that appeal a June 2009 rating decision by 
the RO in Baltimore, Maryland severed service connection for 
fibroadenoma of the left breast, and that rating decision is also 
on appeal. 

The RO characterized the earlier effective date issue as an 
appeal of a September 2007 rating decision that continued a 10 
percent rating for the service-connected fibroadenoma of the left 
breast.  However, review of the Veteran's correspondence shows 
she is asserting entitlement to compensation from 1993 and is 
accordingly claiming earlier effective date of service 
connection; her appeal is timely in regard to the March 2007 
rating decision that granted service connection and assigned the 
current effective date.  The Board has accordingly characterized 
the issue as shown on the title page.
 
The issues of entitlement to higher evaluations for the Veteran's 
left knee disabilities are addressed in the Remand that follows 
the Order section below.

FINDINGS OF FACT

1.  The rating decision in March 2007 that granted service 
connection for residuals of removal of fibroadenoma of the left 
breast was not clearly and unmistakably erroneous.

2.  The Veteran's original claim for service connection for 
breast disability was received on December 14, 1992, and denied 
by an unappealed rating decision in September 1993.

3.  Service connection for residuals of removal of fibroadenoma 
of the left breast was eventually granted effective from April 
11, 2006, based on service department medical records that were 
not on file when the claim was originally adjudicated in 
September 1993.


CONCLUSIONS OF LAW

1.  Service connection for residuals of removal of fibroadenoma 
of the left breast was not properly severed. 38 C.F.R. § 3.105(d) 
(2009).

2.  The criteria for assignment of an effective date of December 
14, 1992, for the grant of service connection for residuals of 
removal of fibroadenoma of the left breast are met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate her claims 
herein decided.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009) in regard to those issues.

Restoration of Service Connection

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957 (2009), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous, with the burden of proof being upon the Government.  
See 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (Court) 
has analyzed the evidentiary standard for clear and unmistakable 
error (CUE) in several opinions. Most of these opinions address 
the appeals of claimants seeking a finding of CUE in a past 
denial of benefits, but the Court has held that the standard for 
CUE is equally applicable to VA for claims involving the 
severance of service connection based on CUE.  Once service 
connection has been granted, it may be withdrawn only after VA 
complies with specific procedures and if the Secretary meets his 
high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Although the same standards for determining whether there was CUE 
in a final decision apply when determining whether, for the 
purpose of severing service connection, there was CUE in a 
decision granting service connection, 38 C.F.R. § 3.105(d) does 
not limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  In fact, in 
specifically stating that, "[a] change in diagnosis may be 
accepted as a basis for severance," 38 C.F.R. § 3.105(d) clearly 
contemplates the consideration of evidence acquired after the 
granting of service connection.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1998).

The "benefit of the doubt rule" is not applicable when the 
issue is CUE.  38 C.F.R. § 20.1411 (a) and (b).

Analysis

Historically, service connection for fibroadenoma of the left 
breast was granted by a rating decision by the Pittsburgh RO in 
March 2007.  The rating decision stated as follows: "Although 
your service medical records do not show any complaints or 
treatment for breast pathology, post service medical records show 
you underwent a biopsy and excision of the left breast mass, a 
fibroadenoma, shortly after separation from service on 9-18-84."

In December 2008 the Pittsburgh RO issued a rating decision 
proposing to sever service connection.  The proposal to sever 
asserted the March 2007 grant of service connection was clearly 
and unmistakably erroneous since the condition was not shown to 
have been incurred in service; further, the grant of service 
connection was based on a treatment record dated 8 months 
following discharge from service showing benign tumor of the left 
breast, which is not a presumptive disorder.  

Thereafter, the June 2009 rating decision on appeal by the Togus 
RO consummated severance of service connection effective from 
September 1, 2009.   

On review of the file, the Board notes the March 2007 rating 
decision was absolutely accurate in describing the facts: the 
Veteran's service treatment records show no indication of a left 
breast disorder, and she was subsequently treated for 
fibroadenoma of the left breast in September 1984 when she was 
the dependent spouse of an active duty servicemember.  None of 
the evidence then of record or subsequently added to the record 
clearly and unmistakably establishes that the fibroadenoma was 
not present in service.  There is accordingly no clear and 
unmistakable error of fact in the March 2007 grant of service 
connection.

The Board similarly finds no error of law in the March 2007 grant 
of service connection.  While it is true that benign tumors are 
not presumptive disorders, nothing in the March 2007 rating 
decision cites a presumption.  There is no indication that the 
March 2007 rating decision incorrectly applied any statutory or 
regulatory provisions extant at the time.  Rather, the grant of 
service connection appears to be a discretionary grant by the 
adjudicator.

Based on the evidence above the Board finds there was no CUE in 
regard to the rating decision in March 2007 that granted service 
connection for residuals of fibroadenoma of the left breast.   
Accordingly, service connection must be restored.

Effective Date of Service Connection

Legal Criteria

Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110.  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award for 
compensation based on an original claim, "will be the date of 
receipt of the original claim or the date the entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.  

In an original claim for service connection, the date supporting 
evidence is received is irrelevant when considering the effective 
date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000).  

A previous determination that is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  However, a claimant may 
reopen a previously-denied claim by submitting new and material 
evidence.  C.F.R. § 3.156(a).  

After VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first adjudicated the claim, VA will 
reconsider the claim notwithstanding the provisions of C.F.R. § 
3.156(a).  Such records include, but are not limited to: (i) 
service records that are related to a claimed in-service event, 
injury or disease regardless of whether such records mention the 
veteran by name, as long as the other requirements of this 
section are met; (ii) additional service records forwarded by the 
Department of  Defense or the service department to VA any time 
after VA's original request for service records; and (iii) 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  C.F.R. § 
3.156(c)(1).

However, paragraph 3.156(c)(1) does not apply to records VA could 
not have obtained when it decided the claim because the records 
did not exist when VA decided the claim or because the claimant 
failed to provide sufficient information for VA to identify and 
obtain the records from the respective service department, the 
Joint Services Records Research Center or any other official 
source.

The effective date of an award of service connection based all or 
in part on the records identified in paragraph (c)(1) of this 
section is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.  38 C.F.R. 
§ 3.156(c)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran submitted a claim for service 
connection for fibrocystic breast disease on December 14, 1992.  
She asserted in her claim that she had been treated for the 
disorder as a dependant after discharge from service at Darnell 
Army Hospital (Fort Hood, Texas) during the period July-August 
1984, but there is no indication the RO attempted to obtain 
treatment records from Fort Hood relating to the Veteran's 
treatment there.  A September 1993 rating decision by the 
Pittsburgh RO denied service connection for fibrocystic breast 
disease.  The Veteran was notified of the denial by a letter in 
September 1993 but she did not appeal.  

In January 1998 the Veteran submitted a claim for service 
connection for "a breast condition;" she specifically asserted 
in her claim that she had been treated as a dependent at Fort 
Hood, Texas in October 1984.  There is no indication the RO 
attempted to obtain treatment records from Fort Hood.  A rating 
decision by the Pittsburgh RO in March 1998 denied the claim as 
an attempt to reopen the previously-denied claim for service 
connection for fibrocystic breast disease, for which new and 
material evidence had not been received.  The Veteran was advised 
of the denial by a letter in March 1998 but she did not appeal.

In May 2004 the Veteran submitted a claim for service connection 
for fibrocystic breast disease; in November 2004 the RO finally 
sent a request for records to Darnell Army Hospital, although 
there was apparently no response.  The claim was denied in a 
February 2005 rating decision by the RO in Togus, Maine on the 
basis of no new and material evidence.  The Veteran was notified 
of the decision by a letter in February 2005 but did not file a 
timely appeal.

The Veteran filed a purported "notice of disagreement" on July 
25, 2006, for fibroadenoma of the breast; she appended to her 
application treatment records from Fort Hood, Texas, documenting 
surgery as a dependent spouse for excision of fibroadenoma of the 
left breast in September 1984.  She acknowledged in her letter 
that that notice of disagreement was late but she wanted the 
enclosed documentation to be accepted as new and material 
evidence.  The RO accepted the purported notice of disagreement 
as a newly reopened claim for service connection.

The RO's rating decision in March 2007 inter alia granted service 
connection for residuals of removal of fibroadenoma of the left 
breast.  The rating decision stated the following: "Although 
your service medical records do not show any complaint of or 
treatment for breast pathology, post service medical records 
reveal that you underwent a biopsy and excision of the left 
breast mass, fibroadenoma, shortly after separation from service 
on 9-21-84.  In consideration of the cited evidence, entitlement 
to service connection for residuals of the removal of a 
fibroadenoma of the left breast is established."  Accordingly, 
the grant of service connection was clearly based on the 
Veteran's submission of service department records pertaining to 
post-service medical treatment.

As noted above, under the provisions of C.F.R. § 3.156(c)(1) VA 
will reconsider a previously-denied claim on receipt of relevant 
official service department records that existed and had not been 
associated with the claims file when VA first adjudicated the 
claim, notwithstanding the requirement for new and material 
evidence.  There is no indication the term "service department 
records" refers only to the claimant's own period of active 
duty.  In this case the records from Fort Hood are clearly 
records from the service department (Department of the Army) and 
served as the basis on which service connection was eventually 
granted in March 2007.  Accordingly, for the purpose of assigning 
an effective date, the grant of service connection in March 2007 
constitutes a reconsideration of the original denial in September 
1993.  An effective date of service connection of December 14, 
1992, is warranted, that being the date of receipt of the 
original claim.  

The Board notes at this point that the original claim in 1993 was 
for fibrocystic disease, which is not exactly the same disorder 
as fibroadenoma.  However, when a claimant makes a claim, he or 
she is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Veteran in this case has consistently 
sought service connection for the breast disorder, however 
diagnosed, for which she underwent surgery shortly after 
discharge from service.  Accordingly, the grant of service 
connection in September 2007 was in essence a reconsideration of 
the original denial in September 1993.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  Pursuant 
to that authority, the Board finds that service connection for 
residuals of residuals of removal of fibroadenoma of the left 
breast is warranted from December 14, 1992.

ORDER

Restoration of service connection for residuals of removal of 
fibroadenoma of the left breast is granted.

An effective date of December 14, 1992, for a grant of service 
connection for residuals of removal of fibroadenoma of the left 
breast is granted.


REMAND

The Veteran's last examination for her service-connected left 
knee disabilities was performed in January 2007.  The Veteran has 
submitted correspondence asserting her disabilities have 
increased significantly in severity since that examination, and 
her assertion is supported by VA outpatient treatment records.  
The Veteran is competent to provide an opinion that his or her 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board notes at this point that the Veteran had a VA 
examination in October 2009; unfortunately the examiner discussed 
only the Veteran's right knee.  The October 2009 examination is 
accordingly inadequate for the purpose of rating the left knee.

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the left knee disabilities on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
left knee disabilities during the period 
of these claims, to include any recent VA 
outpatient records not associated with 
the claims files.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
current severity of the Veteran's left 
knee disabilities.  The claims files must 
be made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also determine if 
there is lateral instability or recurrent 
subluxation of the left knee and if so 
indicate whether it is slight, moderate 
or severe.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the left 
knee disabilities on the Veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and her representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


